Cockrell, J.
There was judgment in trover in favor of the State Board of Education against John High for $1,600.00. The declaration alleges that High in 1890 and since “knowingly, wrongfully and wilfully, and without the knowledge or consent of the plaintiff, entered upon said lands and cut down and removed therefrom a porof the pine and cypress timber standing and growing thereon, and made therefrom a great quantity', to-wit; four million feet of sawed lumber, the property of the plaintiff of great value, to-wit, of the value of twenty-two thousand, five hundred dollars, and plaintiff avers that defendant knowingly, wrongfully and wilfully, and without the consent or knowledge of the plaintiff converted the same to his own use,” &c. To this declaration the defendant pleaded not guilty.
The defendant below as plaintiff in error here, raises an interesting question of pleading, but one having no substantial merit upon the record as a whole.
He requested the affirmative charge upon the theory, that the conversion was complete, when the logs were removed from the school lands, and for that reason there could be no recovery in trover for the value of the logs when subsequently converted by the wrong-doer into lumber. In other words, if the State had sued for logs, it could have recovered, if the trespass was wilful, for the value of the lumber, but that as it names the property, wrongfully and wilfully converted, lumber, the wrongdoer may defeat recovery by showing that he had theretofore committed a complete coversion. In the criminal law such refinements still obtain, but they have little place these days in the administration, by the appellate courts, of the civil law.
The declaration plainly apprised the defendant of the *177exact nature of the claim against him, and he made no effort to test its legal sufficiency in whole or in part.
The court instructed the jury as to the measure of damages, should they find the trespass to have been unintentional, confining the recovery, in effect, to the value of the timber when cut on the land and before it went through the mill, and the jury by their very modest verdict evidently took that view. The declaration charges a trespass in the cutting and removing of trees from the school lands, and the verdict and judgment are confined to that charge.
We find no reversible error, and the judgment is affirmed.
Shackleford, O. J., and Taylor, Hocker and Whitfield, J. J., concur.